Title: To John Adams from Benjamin Rush, 20 August 1812
From: Rush, Benjamin
To: Adams, John



My dear friend
Philadelphia Augst 20th: 1812.

My son Ben sent me a quarter Cask of Old muscat Wine as a present from the Isle of Samos. The Vessel on board of which it was sent, to avoid Capture put into Boston where her Cargo is to be sold. I have requested Messrs Walley & Foster merchants of Boston to deliver it to your Order free of all Costs. I beg your Acceptance of it as a small Mark of the gratitude and friendship of Dear Sir / Your Sincere Old / friend


Benjn: Rush
PS I enclose you the letter from the Gentleman by whose order the wine was shipped to me.

